Exhibit 10.4

AMENDMENT TO

SECOND AMENDED AND RESTATED SERVICE AGREEMENT

THIS AMENDMENT TO SECOND AMENDED AND RESTATED SERVICE AGREEMENT (this “Third
Amendment”) is entered into on May 19, 2011 (“Effective Date”), between Flotek
Industries, Inc., a Delaware corporation (the “Company”), and Protechnics II,
Inc. (“Protechnics”).

WHEREAS, Protechnics and Chisholm Management, Inc. entered into that certain
Service Agreement dated August 2009 with the Company (the “Original Service
Agreement”);

WHEREAS, Protechnics and the Company entered into that certain Amended and
Restated Service Agreement dated April 2010, pursuant to which the Original
Service Agreement was amended and restated effective as of December 1, 2009 (the
“First Amendment”);

WHEREAS, Protechnics and the Company entered into that certain Second Amended
and Restated Service Agreement dated November 10, 2010, pursuant to which the
Original Service Agreement and the First Amendment were amended and restated
effective as of November 15, 2010 (the “Second Amendment”); and

WHEREAS, the Company entered into with John Chisholm effective November 15, 2010
that certain letter agreement providing for the employment of John Chisholm by
the Company for certain limited purposes; and

WHEREAS, the Company and Protechnics desire to amend and supplement the Second
Amendment as set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Amendment to Base Compensation. The first sentence of Section 4.1 of the
Second Amendment is hereby amended and restated as follows:

“The Company shall pay to the Chisholm Companies, and the Chisholm Companies
agrees to accept a monthly fee of $42,000, which effective as of May 31, 2011
shall be increased to $50,167, allocated among the Chisholm Companies as
designated by Protechnics from time to time, payable on a weekly basis (the
“Base Compensation”).”

2. One-Time Payment. The Second Amendment shall be amended to include the
following as Section 4.4:

“The Chisholm Companies shall receive a one-time payment of $14,428.37 on
May 31, 2011.”



--------------------------------------------------------------------------------

3. No Further Amendments. Except as set forth in this Third Amendment, the
Second Amendment has not been amended and remains in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the Effective Date.

 

FLOTEK INDUSTRIES, INC. By:  

 

Name: Jesse E. Neyman Title: EVP, Chief Financial Officer PROTECHNICS II, INC.
By:  

 

Name: John W. Chisholm Title: President